Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-17 in the reply filed on 11/4/2020 is acknowledged. This application is in condition for allowance except for the presence of claims 18-20 directed to apparatus non-elected without traverse.  Accordingly, claims 18-20 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please cancel claims 18-20.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Viswanathan (USPG-PUB 2018/0135333A1) is the closest prior art and teaches a handle assembly for an appliance door (20), the appliance door comprising an outer door (30) and an inner door spaced apart by a door gap, the outer door defining a handle aperture (54), the handle assembly comprising: a handle frame mounted to the outer door, Fig. 5, over the handle aperture (housing defining the pocket 56, [0012]-[0015]), the handle frame defining a pocket recess (56) positioned within the door gap, Fig. 1; a pocket handle (handle pull 52) mounted to the handle positioned between the pocket handle and the handle frame such that light transmitted through the light pipe is not directed into the pocket recess; and a lighting assembly positioned within the door gap for illuminating the light pipe, the lighting assembly comprising: a light board positioned within the door gap proximate a rear end of the light pipe. While art such as Allsebrok (EP2674931A1) generally teaches encasing light guides within a housing to prevent light propagation, see abstract, Fig. 1, it would not have been obvious how to implement this in a door—
nor do so in the most relevant art—and it is seen that Fig. 2 of Allsebrok fails to integrate the features of the device of Fig. 1 into an appliance as the light guide (24) is not encased, housed, or sandwiched at all to prevent rogue light propagation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL E BARR/            Supervisory Patent Examiner, Art Unit 1711